Exhibit 10.2 [EXECUTION COPY] SECURITY AGREEMENT dated as of January 4, 2011 among RADIOSHACK CORPORATION, CERTAIN OTHER SUBSIDIARIES OF RADIOSHACK CORPORATION IDENTIFIED HEREIN and BANK OF AMERICA, N.A., as Administrative Agent ARTICLE I Definitions 1 Section 1.01. Credit Agreement 1 Section 1.02. Other Defined Terms 2 ARTICLE II Security Interests in Personal Property 4 Section 2.01. Security Interest 4 Section 2.02. Representations and Warranties 5 Section 2.03. Covenants 6 Section 2.04. Other Actions 7 ARTICLE III Special Provisions Concerning Other Property 10 ARTICLE IV Collections 10 ARTICLE V Remedies 11 Section 5.01. Remedies Upon Default 11 Section 5.02. Application of Proceeds 13 ARTICLE VI Indemnity, Subrogation and Subordination 13 ARTICLE VII Miscellaneous 14 Section 7.01. Notices 14 Section 7.02. Waivers; Amendment 14 Section 7.03. Administrative Agent’s Fees and Expenses; Indemnification 15 Section 7.04. Successors and Assigns 16 Section 7.05. Survival of Agreement 16 Section 7.06. Counterparts; Effectiveness; Several Agreement 16 Section 7.07. Severability 17 Section 7.08. GOVERNING LAW 17 Section 7.09. WAIVER OF RIGHT TO TRIAL BY JURY 18 Section 7.10. Headings 18 Section 7.11. Security Interest Absolute 18 Section 7.12. Termination or Release 18 Section 7.13. Additional Subsidiaries 19 Section 7.14. Administrative Agent Appointed Attorney-in-Fact 20 Section 7.15. General Authority of the Administrative Agent 21 Section 7.16. Recourse; Limited Obligations. 21 Section 7.17. Expenses Incurred by Administrative Agent 21 Section 7.18. Administrative Agent's Obligations and Duties 21 Section 7.19. Suretyship Waivers by Grantors 21 Section 7.20. Marshaling 22 SCHEDULES Schedule I - Commercial Tort Claims EXHIBITS ExhibitI
